Name and address:
MichaelCase    2:20-cv-02414-CBM-KS
        A. Simmrin  (238092)        Document 6 Filed 03/13/20 Page 1 of 1 Page ID #:21
Simmrin Law Group
3500 W. Olive Avenue, Suite 300
Burbank, CA 91505
(818) 827-7171




                                                     UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                CASE NUMBER
Evelyne Abitbol and Mark Greenberg
                                                                                                          2:20-cv-02414
                                                                 Plaintiff(s)
                                        v.
                                                                                     (PROPOSED) ORDER ON APPLICATION
Princess Cruise Lines, Ltd.
                                                                                    OF NON-RESIDENT ATTORNEY TO APPEAR
                                                             Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Chalik, Debi F.                                    of Chalik & Chalik, P.A.
 Applicant’s Name (Last Name, First Name & Middle Initial)                          10063 NW 1st Court
954-476-1000                             954-472-1173                               Plantation, FL 33324
Telephone Number                          Fax Number
debi@chaliklaw.com
                               E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Plaintiffs, Evelyne Abitbol and Mark Greenberg



 Name(s) of Party(ies) Represented                                               Plaintiff(s)   Defendant(s)       Other:
 and designating as Local Counsel
Simmrin, Michael A.                                                             of Simmrin Law Group
 Designee’s Name (Last Name, First Name & Middle Initial)                           3500 W. Olive Avenue, Suite 300
      238092             818-827-7171         424-653-6564                          Burbank, CA 91505
 Designee’s Cal. Bar No.         Telephone Number           Fax Number
michael@simmrinlawgroup.com
                     E-Mail Address                                                 Firm/Agency Name & Address

  HEREBY ORDERS THAT the Application be:
       GRANTED.
       DENIED:  for failure to pay the required fee.
                            for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                            for failure to complete Application:
                            pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                            is regularly employed or engaged in business, professional, or other similar activities in California.
                            pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                            because

  IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

  Dated
                                                                                         U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)          (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
